AFFIRM; Opinion issued flecember 3, 2012.




                                                    In The
                                          Qitiurt   tifppea1s
                              2Eiftl!   Hatrirt     nf !Yixas at 1a1Izui
                                            No. 05-l0-00929-CV


                                KEYES HELIUM COMPANY, Appellant

                                                      V.

   REGENCY GAS SERViCES, L.P. Ilk/a REGENCY GAS SERVICES, L.L.C.. El’ AL.,
                                  A p pcI Ices


                            On Appeal from the 162nd Judicial District Court
                                         Dallas (‘ountv, Texas
                                   Trial Court Cause No. 08-08738


                                                OPINION
                                 Before Justices O’Neill, Richter, and Myers
                                         Opinion By Justice O’Neill

             In this U.C.C. breach of contract case, a jury returned an 11-1 verdict in favor of appellee

Regency Gas Services, L.P., f/k/a Regency Gas Services, LLC. (“Regency”), finding it had not

breached its contract with appellant Keyes Helium Company (“Keyes”). The trial court further

rendered a directed verdict in favor of Regency on Keyes’s unreasonable variation and best efforts

cia i m s.

             Keyes raises four issues on appeal. It first argues the jury charge improperly defined “good

faith” under the U.C.C., which caused the jury to reach an incorrect verdict. Second, the trial court

erred by excluding testimony from Keyes’s president regarding reasonable standards of fair dealing.
 Iii ird, the trial coUrt erred by directiflt! a verdict                     ifl   favor ol Reecncv on Keyes’s unreasonable

variation claim. And lastly, the trial court erred by directing a verdict in favor of Regency on

Keyes’s best efforts claim. We affirm the trial court’s judgment.

                                                                Kackgroaind

              The I iugoton l3asin spans several states and is the largest and one of the oldest natural gas

fields in the country. Both Keyes and Regency have operations in the region. Regency owns a

natural gas processing plant in the l-lunoion Field area known as the Lakin Plant,                              Regency is

considered a “midstream” company in the oil and gas field, meaning it moves and processes natural

gas and associated products like crude helium for its customers. It does not own the products it

transports for its customers but gets paid a fee for moving and processing the product for its clients.

              Keyes owns a helium processing plant in Oklahoma that refines crude helium into pure

helium. Keyes acquires the crude helium from midstream companies like Regency. On August 1

1996, Keyes entered into a contract for the sale and purchase of crude helium with Regency that

forms the basis of this lawsuit.
                        1 The contract provided that from August 1. 1996 through December

3 1 200$, “Seller [Regency] shall sell and Buyer [Keyes] shall purchase all volumes ofCrude Helium
  .




produced at the Lakin Plant,” up to 120 millions of cubic feet in any year. After December 31, 2008,

Keyes’s purchase obligation was zero.

              In 2003, Regency began receiving complaints about the high costs of processing gas at the

Lakin Plant tI-om its largest customer, Oxy USA, inc. (“Oxy”). The contracts between Oxy and

Regency were expiring in 2003. Regency had reason to believe, based on discussions with Oxy, that

Oxy had better alternatives for processing its gas. Because Oxy accounted for roughly one-third of




      I
          At the lime of the original contract, Regency was CIG Resources Company.




                                                                      —2—
the volume of Regency’s system in the Ilugoton Field, losing it would result in a thirty percent loss

in business. Rcencv also recognized that losing ()xv would          mean    the Lakin Plant would he

dangerously close to “turndown, which is a term referring to the minimum gas volume required to

extract crude helium. i\fter considerine its options, and despite its contract with Keyes. Regency

decided to close the [akin Plant and move its gas processing         to   a nearby plant owned by its

competitor, Duke Field Services.

        Keyes claimed that despite hearing rumors Duke and Regency were building a pipeline to

connect Regency’s system to Duke’s plant, Regency never told Keyes it planned to shut down the

Lakin Plant, Rather, Keyes alleged Regency said it would take care of Keyes and the shutdown was

temporary. However, the reality was that shutting down the Lakin Plant meant shutting off crude

helium that flowed to Keyes. Essentially, Keyes would lose the main source of its crude helium.

Regency shut down the [akin Plant on August 1, 2005.

        Keyes sued Regency for breach of’ contract claiming that Regency did not act in good faith,

that it unreasonably varied from the stated estimates in the contract, and that it did not use its best

efforts to supply Keyes with crude helium as required under the contract.

       At the conclusion ofthejury trial, the court submitted a single liability question asking, “Did

Regency fail to comply with the Contract by failing to act in good faith in reducing its output of

crude helium to zero at the Lakin Plant?” Included in the definition of “good faith” was whether

Regency had a “legitimate business reason for eliminating its output under the Contract.” Keyes

argued the trial court ciTed in including the “legitimate business reason” because that strays from

“good faith” as defined by the U.C.C.

       The jury found in favor of Regency by an 11 -l vote. This appeal followed.

                                  Exclusion of Expert Testimony
          in its second issue, Keyes areucs the trial court erred by excluding the testimony ot its

p1   csidtnt I)   i    id W ilkms ie irdin thc st intl uds of liii dLllIne It   i   i’us Wilkins   is   qu ilihcd

to provide such testimony based on his experience and training. Regency argues the trial court

properly excluded the testimony because (1) Keyes failed to preserve error, (2) Wilkinson was not

designated as an expert on reasonable commercial standards of fair dealing, and (3) his testimony

was not relevant or probative.

          We agree Keyes has failed to preserve its issue far review. Error may not he predicated on

a ruling which admits or excludes evidence unless a timely objection appears in the record. In re

cOifliflitfllt?nt 0/   Tolleson, 09.08-0033$-CV, 2009 WL 1474730, at *5 (Tex. App.— Beaumont 2009,

no pet.) (mern, op.) (appellant failed to provide record cites to any objections at trial to expert’s

testimony); TEx. R. APP. P. 33. [(a).           While Keyes has provided record cites to its proffer of

Wilkinson’s testimony, it has failed to provide record cites to any objections at trial, with the trial

court’s ruling. lrior to its offer of proof regarding Wilkinson’s testimony as an expert on reasonable

commercial standards of fair dealing. This court does not have a duty to review a voluminous record

without guidance from the appellant to determine whether its assertion of reversible error is valid.

Most Worshipjiil Prince Hall Grand Lodge v. Jachson, 732 S.W.2d 407, 412 (Tex. App.—Dallas

1987, writ ref’d n.r.c.). Failure to cite to relevant portions of the record waives appellate review,

TEx. R. App. P. 38.1(i).

          Keyes argues it preserved its issue because it properly presented the excluded testimony of

Wilkinson in the form of a bill of review. Assuming Keyes properly presented its bill of review, this

does not alleviate Keyes of its duty to cite to where in the record it tried to offer Wilkinson’s

testimony during its case-in-chief and where the trial court excluded it.




                                                       -4-
           We further note that in its briet Keyes quotes the trial court as stating, “Well, I didn’t allow

it   dill mu otii    L ISL   in LhILI irni m’ i ulinu t mds                I lo t’ Lr tht ut thou to the reLord in thL hi id

is only to the trial conil         S   ruliiw dunnu the otter of proot and not to the case—in—chief Thus, while

the statement may’ indicate an objection and the trial courts rcasoninu is somewhere within the

voluminous record, we are not required to search tbr it without g1iidance.! Accordingly, Keyes has

failed to preserve this issue for review. We overrule its third issue.

                                                        Jury Charge Error

           In its first issue, Keyes argues the trial court erroneously defined “good faith” in the jury

charge, and the error probably caused the rendition of an improper verdict. Regency responds the

trial court’s definition was correct and even if it was erroneous, it is irrelevant under these facts

because there is no reversible error based on Keyes’s arguments.

           The trial court has considerable discretion to determine necessary and proper jury

instructions. Tex. WorIccT,s’ ‘C’oinp. Ins. Fund v.                Mandlhuuer.         34 S.W.3d 909. 911 (Tex. 2000). When

a trial court refuses to submit a requested instruction on an issue raised by the pleadings and

evidence, the question on appeal is whether the request was reasonably necessary to enable the jury

to render a proper verdict. Id. at 912. The omission of an instruction is reversible error only if the

omission probably caused the rendition of an improperjudgment. TEx. R. App. P.44.1(a). On the

record before us, we agree with Regency that Keyes has failed to establish the definition of “good

faith” in the jury charge probably caused the rendition of an improper judgment.




       however, we question shether an ohiecton and ruling exists in the record because appellate counsel stated during oral argument on
rebuttal that it is not captured in th record why Wilkinson’s testimony was excluded




                                                                    —5—
        Question I asked, “I )id Renencv 1ii1 to comply with the ( ontract by Ihiling to act in good

luiith in reducing the output of crude helium to zero at the [akin Plant?” The charge    included   the

following instruction and definition:

                 You may find that Regency failed to comply with the Contract only if you
        find that Retencv’s decision to shut down the [akin Plant was not made in eood
        fail Ii.

                “Good faith” means that Regency acted in accor(iance with commercial
        standards of lair dealing in making its decisions, including whether Regency had a
        legitimate business reason for eliminating its output under the Contract, as opposed
        to a desire to avoid the Contract,

       The jury answered “No” to this question. Keyes argues the Uniform Commercial Code

defines “good faith” as “honesty in fact and the observance of reasonable commercial standards in

fair dealing in the trade.   U CC.      2—1 03(1 ) (201 2). Because this definition was statutory,   it


contends the trial court’s dcl mition of “good faith” should have closely tracked the statute. See

Trinity Fire ins. Co. v. Kerri’ilie Hotel Co., 129 Tex. 3 10, 321, 103 S.W.2d 121, 126 (1937) (“It is

true that ordinarily where the statute defines a legal term the court should confine his charge to the

statutory definition.”). Instead. Keyes argues that by expanding the definition of “good Ihith” to

include whether Regency had a legitimate business reason for eliminating its output under the

contract, the court’s submitted charge was erroneous. Accordingly, Keyes argues this led to the

rendition of an improper verdict. We disagree.

       First, Keyes’s argument that the trial court’s definition makes “legitimate business reason”

equivalent to “good faith” is incorrect. Rather, use of the word “including” in the definition means

the jury could consider a legitimate business reason as a factor in Regency’s decision to close the




                                                 —6—
plant. However, the definition does not provide that a “legitimate business reason” is the only

consideration for the juiy or that good faith is the same as a legitimate business reason.

           Further, Keyes has failed to cite to any evidence that Regency’s decision to take                                       its output


to zero was not made honestly. The evidence Keyes cites is not relevant to the liability question.

It argues Regency told Keyes (1) it was “neutral” on crude helium; (2) it would take care of Keyes;

(3) it would keep Keyes whole; (4) any shut down of the Lakin Plant would only be                                          temporary;       (5)

Regency was going to refill the Lakin Plant with other gas; and (6) Regency would work with Duke

to make sure Keyes continued to receive streams of crude helium.

           Section 4-1-304 of the Colorado Revised Statutes Annotated provides that “every                                           contract


or duty within this title imposes an obligation of good faith in its performance and enforcement.”

Cow. REV, STAT. ANN.                 § 4-1-304 (West 2012); see also U.C.C. § l-304,                            However, comment                1

makes it clear that the good faith obligation has to be tied to a particular provision in the contract.

           This section does not support an independent cause of action for failure to perform
           or enforce in good faith. Rather, this section means that a failure to perform or
           enforce, in good faith, a specific duty or obligation under the contract, constitutes a
           breach of that contract or makes unavailable, under the particular circumstances, are
           medial right or power. This distinction makes it clear that the doctrine of good faith
           merely directs a court towards interpreting contracts within the commercial context
           in which they are created, performed, and enforced, and does not create a separate
           duty of fairness and reasonableness which can be independently breached.

Cow. REV. STAT. ANN.                 § 4-1-304 cmt. 1.
           Here, the contract between Keyes and Regency provided that “Seller shall sell and Buyer

shall purchase all volumes of Crude Helium produced at the Lakin Plant.” None of the above

statements cited by Keyes to support its claim of Regency’s alleged dishonesty are tied to its

obligation to provide volumes of helium under the contract. Rather, the statements go towards what



       The underlying Contract provides that ‘This Agreement, both as to interpretation and perfomsance, shall be governed by the laws of the
State of Colorado, without giving effect o its conflict of laws provisions”
Regency allegedly claimed it would do a/Icr the shutdown of the Lakin Plant, These statements do

not support any dishoncsty on Rcgcncy’s part in deciding to shut down thc plant           l o concludc

otherwise would write obligations into the contract that do not exist. Thus, because Keyes has failed

to provide any evidence tying the good faith obligation required under section 4 1 3O4 to a particular

contract provision, the trial court’s instructions to the jury regarding good faith probably did not

cause the rendition of an improper verdict. See TEX. R App. P. 44.1(a). Accordingly, we overrule

Keyes’s second issue.

                              flirected Verdicts in Favor of Regency

       In its third issue, Keyes argues the trial court erred by directing a verdict on its unreasonable

variation claim because it presented legally sufficient evidence to support it. It contends the plain

language of the V.C.C. prohibited Regency from unreasonably reducing the Lakin Plant’s output (in

this case to zero) from the contract’s stated estimates. Regency contends the trial court properly

directed a verdict because, as a matter of law, the U.C.C. exception concerning unreasonably

disproportionate increases in quantity does not apply to it as a seller under an output contract.

       When evidence proves a fact that establishes a party’s right to judgment as a matter of law,

a directed verdict is proper. Rogers v. CIGNA Ins. (‘o. of Tex., 881 S.W.2d 177, 186 (Tex.

App.—Houston [1st Dist.] 1994, no writ). We review the grant of a directed verdict under well-

known standards governing legal sufficiency of the evidence. See So/ares v. So/ares, 232 S.W.3d
873, 883 (Tex. App.—Dallas 2007, no pet.). A directed verdict is proper when a defect in the

opponent’s pleadings makes them insufficient to support a judgment, the evidence conclusively

proves the fact that establishes a party’s right to judgment as a matter of law, or the evidence is

insufficient to raise an issue of fact.    Byrd v. De/asancha, 195 S.W.3d 834, 836—37 (Tex.

App.—Dallas 2006, no pet.).




                                                —8—
         The U.C.C. provides the following regarding output and requirements contracts:

         (I) A term which measures the quantity by the output of the seller or the
         requirements of the buyer, means such actual output or requirements as may occur
         in good faith; except that no quantity unreasonably disproportionate to any stated
         estimate or, in the absence of a stated estimate, to any normal or otherwise
         comparable prior output or requirements, may be tendered or demanded,

U.C.C.   § 2306(1) (West 2012); see also Cow. REv. ST,vr, ANN. § 4.2306(1) (West 2012).
         The majority of courts to interpret this portion of the statute and address the issue of whether

a party to an output or requirements contract under IJ.C.C. section 2306(1) may reduce its output

or requirements, even to zero, despite stated estimates in the contract, have concluded a party may

do so as long as the reduction is made in good faith. See Empire Gas Corp. v. Am. Bakeries Co., 840
F.2d 1333 (7th Cir. 1988); Wiseco, Inc. v. Johnson Controls, Inc., 155 Fed. Appx 81.5 (6th Cir. 2005)

(unpublished); Brewster of Lynchburg, Inc. v. Dial Corp., 33 F.3d 355 (4th Cir. 1994); Atlantic

Track & Turnout Co. v. Perini corp., 989 F.2d 541 (1st Cir. 1993). Although neither Texas nor

Colorado has addressed this issue, Regency urges this Court to follow the majority view and apply

it to the present facts. Keyes, however, urges this Court to follow the minority view expressed only

by the Supreme Court of Alabama. See Simcaia, Inc. v. Am. Coal Trade, Inc., 821 So. 2d 197 (Ala.

2001).

         The leading and most cited case on this issue is Empire Gas C’orporation v. American

Bakeries company, 840 F.2d 1333 (7th Cir. 1988). In that case, American Bakeries (AB) sought to

convert its fleet of delivery vehicles from gasoline to propane. Consequently, AB executed a

contract with Empire Gas (Empire) obligating AB to purchase “three thousand.              .   .   [conversion]

units, more or less depending upon [AB’s] requirements.       .   ..“   Empire Gas, 840 F.2d at 1335. The

contract also obligated AB to purchase its propane motor fuel requirements solely from Empire. The

contract was to last four years. AB never ordered any equipment or propane from Empire after




                                                  —9
deciding not to convert its fleet to propane. Consequently, Empire filed suit, claiming that A13

breached the contract   by   eliminating its requirements. The jury returned a verdict in tavorot Empire.

         On appeal. the Seventh Circuit rejected the notion that AB breached the contract simply

because it tailed to purchase any conversion units or propane horn Empire. The court concluded

that, pursuant to U.( C.     §   2—306(1), a buyer may “reduce his requirements to zero if he was acting

in good faith, even though the contract contained an estimate of those requirements.” Id. at 133$.

Thus, the court determined that Empire could not recover under its contract claim unless the

evidence established that AB reduced its requirements in bad faith. Id. at 1339. In reaching this

conclusion, the Empire Gas court reasoned that the “unreasonably disproportionate” proviso of

U.C.C.   § 2-306(l) merely explains the term “good faith” with respect to disproportionately large
demands. Id. at 133$.

         According to the Empire Gas court, in promulgating this statute, the drafters of the U.C.C.

were concerned that when the market price rose above the contract price, a requirements contract

might allow a buyer to increase disproportionately his requirements and resell the product on the

open market at a profit. Id. The drafters intended the proviso to establish clearly that such actions

constituted bad faith. Id. However, “there is no indication that the draftsmen were equally, if at all,

concerned about the case where the buyer takes less than his estimated requirements, provided, of

course, that he does not buy from anyone else.” Id. Thus, the Empire Gas court held that U.C.C.

§ 2-306(1) does not proscribe unreasonably disproportionate reductions in a buyer’s requirements
if done in good faith. Id.

         Similar to the majority of courts who have addressed this issue, we find the reasoning in

Empire Gas persuasive. See also Brewster, 33 F.3d 355; Wiseco, Inc., 155 Fed. Appx 8 15; Atlantic

Track & Turnout Co., 989 F.2d 541. Accordingly, although no Colorado authority has addressed




                                                      10—
this issue, we believe Colorado courts would adopt a similar interpretation for Colorado’s version

of U.C.C.   § 2306( 1). See COLO. REV,    STAT. ANN.   § 42306. Thus, we hold that under Colorado
law, an output contract allows a seller to reduce the quantity produced to any amount, including zero,

so long as it does so in good faith. See, e.g., (Janusa Cotp. v. A&R Lohosco, Inc., 986 F. Supp. 723,

730 (explaining an output seller is allowed to reduce its output if done so in good faith, regardless

of stated estimates in a contract). If the seller wishes to reallocate some of the inherent risks in such

a contract, it may specify some minimum requirement.

        In reaching this conclusion, we reject Keyes’s reliance on Simcala, Inc. v. American Coal

Trade, inc., 821 So. 2d 197 (Ala. 2001). Since its publication, no other court has followed its

holding.

        We likewise reject Keyes’s argument that applying Colorado’s law of statutory construction

would result in a different conclusion, The Colorado General Assembly adopted Colorado’s U.C.C.

in 1965. Georg v. Metro Ftvtures Contractors, Inc., 178 P.3d 1209, 1212 (Cob. 2008). It

acknowledged that one of the purposes in adopting the U.C.C. was to simplify, clarify, and

modernize the law governing commercial transactions and “make uniform the laws among

jurisdictions.” Id. Thus, when a Colorado statute is patterned after a model code, as the Colorado

statute is after the U.C.C., we may draw upon available persuasive authority in reaching our decision.

Id.; see also West v. l?oberts, 143 P.3d 1037, 1041 (Cob. 2006). Keyes has not provided any

persuasive authority that Colorado courts would decide in favor of the minority view announced in

Simcala when the courts have acknowledged that the purpose in adopting the U.C.C. was to simplify

and clarify commercial transactions among jurisdictions. Accordingly, as a matter of law, the trial

court did not err by directing a verdict in favor of Regency on Keyes’s unreasonable variation claim.

We overrule Keyes’s third issue.




                                                 ll
         In its final issue. Keyes contends the trial court erred by granting a directed verdict in favor

of Regency on Keyes’s best-efforts claim. Regency responds the trial court correctly determined,

as a matter of law, the Contract was not an exclusive dealing contract under the U.C.C.; therefore,

Regency was not required to use best efforts to supply Keyes with crude helium.

         U.C.C. section 2-306(l)-(2) provides the following regarding output, requirements, and

exclusive dealings contracts:

         (1) A term which measures the quantity by the output of the seller or the
         requirements of the buyer, means such actual output or requirements as may occur
         in good faith except that no quantity unreasonably disproportionate to any stated
         estimate or, in the absence of a stated estimate, to any normal or otherwise
         comparable prior output or requirements, may be tendered or demanded.

         (2) A lawful agreement by either the seller or the buyer for exclusive dealing in the
         kind of goods concerned imposes unless otherwise agreed an obligation by the seller
         to use best efforts to supply the goods and by the buyer to use best efforts to promote
         their sale.

U.C.C.   § 2-306(1 )-(2) (West 2012); see also Cow, REv, STAT. ANN. § 4-2-306(1 )-(2) (West 2012).
         The contract here provides that “Seller shall sell and Buyer shall purchase all volumes of

Crude Helium produced at the Lakin plant.” The contract requires Regency to sell all of its output

to Keyes; however, the contract does not require Keyes to purchase crude helium exclusively from

Regency. When a buyer agrees to buy the seller’s entire output of production, it is called an output

contract. See Lenape Res. Corp. v. Tenn. Gas Pipeline Co., 925 S.W.2d 565, 570 (Tex. 1996). Such

contracts are governed by U.C.C. section 2-306(1), which does not include the best efforts

requirement in U.C.C. section 2-306(2).

         However, the contract also appears to involve an exclusive dealings agreement because

Regency agreed to exclusively sell crude helium to Keyes. We acknowledge the agreement is not

mutually exclusive because Keyes is not required to purchase only from Regency. With this in mind,

we consider the application of section 2-306(2).
        While I i.C.C. section 2-306(2) applies to exclusive dealing contract, we conclude under these

flicts the trial court correctly directed a verdict on Keyes’s best efforts claim. The “best efforts”

doctrine was created to protect the party who is at the complete mercy of another party in an

exclusive dealing contract. Avenlis Environ. Science USA, L.P. v. Scoits, Ca, 383 F. Supp. 2d488,

505 (S.D.N.Y. 2005) (citing 2-6 Corbin on Contracts § 6.5); Tlgg Corp. v. Dow Corning Corp., 962
F.2d 1119, 1125 (3d Cir. 1992) (“The obligation to use best efforts to resell a product is imposed

upon those buyers engaged in ‘exclusive dealing in the kind of goods concerned.         . . .“).


        On its face, courts have noted this provision could be interpreted to mean that any party to

such a contract has an implied obligation to use best efforts. See MDC Corp., inc., 228 F. Supp. 2d

at 392. However, comment 5 of section 2.306(2) indicates the duty to use best efforts applies only

to those who receive the benefit of an exclusive commitment See U.C.C. § 2.306 cmt. 5 (“Under

such contracts the exclusive agent is required, although no express commitment has been made, to

use reasonable effort and due diligence in the expansion of the market or the promotion of the

product, as the case may be.”). Here, Regency was at the complete mercy ofKeyes because it agreed

to sell all its output ofcrude helium only to Keyes. It could not attempt to sell its product to others,

whereas, Keyes could take all of Regency’s product and still seek out crude helium from other

resources. As such, Keyes was in the position of receiving the benefit from the exclusive

commitment. Thus, the obligation of best efforts was not on Regency. Id.

        Although Keyes argues “when constructing its business model and its marketing for its

purified helium,” it is just as entitled “to rely on Regency’s obligation to use its best efforts to draw

from the gas stream and furnish the crude helium,” it has not provided authorityto support a different

interpretation ofsection 2-306(2). Accordingly, we conclude Regency established as a matter oflaw




                                                 —13—
that Keyess best ebrts claim under   section   2—30((2) fails, and the trial court properly granted a

directed verdict in lavor of Reicncv. We overrule Kevess tinal issue.

                                          Conclusion

       Ehe udment of the trial court is athrmed.




                                                       JUS lICE     //    /
                                                                     7/
                                                                  /
                                                                  LV
1OO929FPO5




                                                 14—
                                 .tnurt tif Appia1s
                        .YiftI! Thtrict uf xas at Oattaa
                                       JUDGMENT
KEYES HELIUM COMPANY, Appellant                     Appeal from the 162nd Judicial District
                                                    Court of Dallas County, Texas. (TrCLNo.
No. O5 1 OOO929CV            V                      O8O8738).
                                                    Opinion delivered by Justice O’Neill,
REGENCY GAS SERVICES, LP. F/K/A                     Justices Richter and Myers, participating.
REGENCY GAS SERVICES, LLC, ET
AL, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Regency Gas Services, LP. f/k/a Regency Gas
Services, I. L C et al recoer their costs of this appeal from appellant Keyes Helium Company


Judgment entered December 3, 2012.




                                                    r\1i( II\ I .1. () NJ III
                                                    J I IS I I( I